UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A Amendment No.1 to Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)February 27, 2013 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Commission file number 001-34135 MASSACHUSETTS 04-2211809 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) TWO TECH DR, ANDOVER, MASSACHUSETTS 01810-2434 (Address of principal executive offices) (Zip Code) (978) 289-1500 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Dynamics Research Corporation (the "Company") is filing this Amendment No. 1 to this Current Report on Form 8-K/A to correct a clerical error in a Form 8-K dated February 27, 2013 as filed with the Securities and Exchange Commission on March 1, 2013. The disclosure in Item 8.01 is restated as noted below. Item 8.01. Other Events. On Tuesday, February 27, 2013, the board of directors voted to decrease the size of the board from eight to seven. The action was taken in response to a vacancy on the board created by the death of Dr. Francis J. Aguilar, a long-time member of DRC's board of directors. Each of the directors of the board continues toserve in the sameclass of directors. In addition, the board of directors selected Mr. W. Scott Thompson to serve as the Lead Director and Mr. Richard G. Tennant to serve as the Chairman of the Nominating and Governance Committee. The board of directors determined that both directors are independent. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNAMICS RESEARCH CORPORATION (Registrant) Date:March 5, 2013 /s/ David Keleher Senior Vice President, Chief Financial Officer and Treasurer
